Tom, J.E (dissenting).
*131Plaintiffs are the administrator and survivors of the estate of Yaron Ungar, who was murdered together with his wife in a June 9, 1996 terrorist machine-gun attack in Israel. Plaintiffs alleged that the attack was carried out by members of Hamas acting under the command of the PA and the Palestine Liberation Organization (PLO). On July 12, 2004, plaintiffs obtained a default judgment in the amount of $116,409,123 against those parties under the Antiterrorism Act of 1991 (18 USC § 2331 et seq.) (Estates of Ungar & Ungar ex rel. Strachman v Palestinian Auth., 325 F Supp 2d 15 [D RI 2004], affd sub nom. Ungar v Palestine Liberation Org., 402 F3d 274 [1st Cir 2005], cert denied 546 US 1034 [2005]). In April 2005, plaintiffs domesticated their judgment in New York County.
Plaintiffs learned that Swiss American Securities was holding a large portfolio of stocks and bonds in the Pension Fund’s name. In February 2006, they simultaneously commenced this action, which seeks a declaration that such securities actually belong to the PA (CPLR 3001), and a turnover proceeding against Swiss American (CPLR 5225 [b]), which was ultimately dismissed by Supreme Court. This appeal is brought by the Pension Fund from the denial of its motion to strike plaintiffs’ demand that the remaining declaratory judgment action be tried before a jury.
This action, like other proceedings brought by plaintiffs to collect the judgment, is predicated on the contention that the PA and the particular Palestinian entity on behalf of which funds are held are alter egos (see e.g. Knox v Orascom Telecom Holding S.A.E., 477 F Supp 2d 642, 648 n 5 [SD NY 2007]; Estate of Ungar v Orascom Telecom Holding S.A.E., 578 F Supp 2d 536, 550 [SD NY 2008]; Palestine Monetary Auth. v Strach-man, 62 AD3d 213, 218 [2009]). Plaintiffs allege that the “Palestinian Pension Fund” designation on the custodial account is “merely a fictitious name invented and used by the [PA] to conceal the true ownership and nature of these funds,” that the judgment debtors have expressly refused to pay the judgment, and that plaintiffs have been obliged to seek out the judgment debtors’ assets in the United States and abroad. The complaint states that the PA has
“systematically held and managed the PA’s and *132PLO’s assets under various fictitious names and aliases in order to hide the PA’s and PLO’s involvement in financial activities from parties who would not otherwise do business with them, and to shield the financial activities and assets of the PA and PLO from law-enforcement and tax authorities and from creditors such as the instant Plaintiffs.”
The pleadings do not identify any transfer that was made to Swiss American after plaintiffs obtained their judgment or that would otherwise be rendered fraudulent under Debtor and Creditor Law §§ 278 and 279.
The Pension Fund responds that it is a distinct legal entity responsible for the management of a pension system for some 50,000 civil, administrative and municipal employees in the Gaza Strip. It explains that the pension system, originally founded in 1964, currently makes payments to between 5,000 and 6,000 beneficiaries and that the account name, “The Palestinian Pension Fund of State Administrative Employees” is a name used exclusively by it and not by the PA.
It is well settled that the question of whether one entity is the alter ego of another is a matter consigned to the equitable discretion of the court (Matter of Morris v New York State Dept. of Taxation & Fin., 82 NY2d 135, 141 [1993]). “The party seeking to pierce the corporate veil must establish that the owners, through their domination, abused the privilege of doing business in the corporate form to perpetrate a wrong or injustice against that party such that a court in equity will intervene” (id. at 142; see TNS Holdings v MKI Sec. Corp., 92 NY2d 335, 339 [1998] [alter ego analysis “(a)kin to piercing the corporate veil”]). Whether the PA and the Pension Fund are discrete entities is an issue that must be tried to the court and does not implicate the need for a jury, advisory or otherwise.
In aid of their effort to bring this matter before a jury, plaintiffs adopt an anomalous position, portraying the alleged alter egos as discrete entities that have conspired to perpetrate a fraud on their judgment creditors. As plaintiffs summarize their case for this purpose, “this action alleges in essence that the PA and the [Pension Fund] are engaged in a fraudulent plan to prevent the Ungars from executing their judgment against the assets at issue.” In support of their demand that the matter be tried before a jury (CPLR 4101), plaintiffs contend that the nature of the claim underlying the declaratory judgment action is legal rather than equitable (see Murphy v American Home *133Prods. Corp., 136 AD2d 229, 231-232 [1988]), arguing that the complaint states a cause of action akin to the common-law action for unlawful interference with a judgment. They “allege that the [Palestinian Authority] and its co-conspirator the [Pension Fund] conspired to place the assets at [Swiss American Securities] out of the Ungars’ reach, by fraudulently asserting that the assets are the property of the [Pension Fund].”
In support of their asserted right to a jury trial, plaintiffs contend that the action they purport to maintain is analogous to an action at law that was cognizable when the right to trial by jury was fixed. Thus, they suggest, it remains an action for which a jury trial is available. The trouble with this reasoning is that the restrictions imposed on the right of a judgment debtor to dispose of assets, in the interest of protecting the right of a judgment creditor to recover against those assets, is a matter of statute and had been controlled by statute for at least the better part of a century before the right to jury trial was fixed in 1894. Consistent with the governing statutes, the analogous action invoked by plaintiffs—unlawful interference with a judgment—required that the judgment creditor have a lien on the property alleged to have been fraudulently transferred. Since plaintiffs have yet to establish their right to a lien on the assets held on behalf of the Pension Fund, they cannot maintain such an action.
It was long ago settled that a debtor is free to dispose of property at will and that any such disposition is not actionable by a creditor until a superior right in the property has been acquired. In Adler v Fenton (24 How [65 US] 407, 410 [I860]), the United States Supreme Court stated the general rule that an aggrieved party “ ‘must not only establish, that the alleged tort or trespass has been committed, but must aver and prove his right or interest in the property or thing affected, before he can be deemed to have sustained damages for which an action will lie’ ” (quoting Hutchins v Hutchins, 7 Hill 104, 109 [1845]). More particularly, the Court observed that “chancery will not interfere to prevent an insolvent debtor from alienating his property to avoid an existing or prospective debt, even when there is a suit pending to establish it” (id. at 411). Quoting Moran v Dawes (1 Hopk Ch 365, 367 [1825]), the Court continued:
“Our laws determine with accuracy the time and manner in which the property of a debtor ceases to be subject to his disposition, and becomes subject to the rights of his creditor. A creditor acquires a lien *134upon the lands of his debtor by a judgment; and upon the personal goods of the debtor, by the delivery of an execution to the sheriff. It is only by these liens that a creditor has any vested or specific right in the property of his debtor. Before these liens are acquired, the debtor has full dominion over his property; he may convert one species of property into another, and he may alienate to a purchaser. The rights of the debtor, and those of a creditor, are thus defined by positive rules; and the points at which the power of the debtor ceases, and the right of the creditor commences, are clearly established. These regulations cannot be contravened or varied by any interposition of equity” {Adler, 24 How [65 US] at 411-412 [internal quotation marks omitted]).
The Court emphasized that while protection ought to be afforded against “acts of an insolvent or dishonest debtor . . . the Legislature must determine upon the remedies appropriate for this end” {id. at 412). It concluded,
“In the absence of special legislation, we may safely affirm, that a general creditor cannot bring an action on the case against his debtor, or against those combining and colluding with him to make dispositions of his property, although the object of those dispositions be to hinder, delay, and defraud creditors” {id. at 413).
In support of their action for fraudulent conspiracy against the Pension Fund despite their lack of a lien against the Pension Fund’s assets, plaintiffs rely on Quinby v Strauss (90 NY 664 [1882]). Contrary to the clear pronouncements of New York courts in Hutchins and Moran, quoted by the Supreme Court in Adler, plaintiffs construe Quinby as affording an action at law against a judgment debtor and his attorney, who conspired to prevent execution against certain of the debtor’s personalty, even in the absence of “the delivery of an execution to the sheriff,” as required by Moran (1 Hopk Ch at 367). Plaintiffs further contend that this interpretation of Quinby was adopted by the Court of Appeals in Braem v Merchants’ Natl. Bank of Syracuse (127 NY 508 [1891]) and by this Court in James v Powell (25 AD2d 1 [1966], revd 19 NY2d 249 [1967]). This analysis is flawed.
The report of Quinby is unclear both as to the facts and the Court’s rationale. In particular, the decision fails to specify *135whether the judgment creditors had obtained a lien on the alienated property or not. The case holds only that the trial court properly instructed the jurors that if they were satisfied the defendants had conspired to keep the judgment debtor’s property out of the reach of his creditors, the “plaintiffs were entitled to a verdict for the amount of the judgments, and for such amount for the trouble and inconveniences as the jury should consider had been proved to have been sustained by plaintiffs” (Quinby, 90 NY at 664-665). A subsequent case indicates that the plaintiff in Quinby had already obtained an execution on the judgment prior to the fraudulent transfer complained of (see Hurwitz v Hurwitz, 10 Misc 353, 358 [1894]). Thus, Quinby is wholly consistent with the reasoning set forth in Adler. As to Braem, the Hurwitz court stated that, rather than follow Quinby, “the Court of Appeals in Braem v. Merchants’ Bank expressly repudiated the principle supposed to have been propounded in Quinby v. Strauss” (Hurwitz, 10 Misc at 358-359), applying the traditional rule that the right to recover a debtor’s personalty arises when an execution is delivered to the sheriff (Braem, 127 NY at 515).
Plaintiffs’ reliance upon James v Powell (25 AD2d 1 [1966], supra) is equally misplaced. James adopted the rationale purportedly propounded in Quinby, portraying the action not as one on the judgment but for damages resulting from expenses incurred as a result of interference with efforts to collect on the judgment. However, its reasoning was expressly rejected by this Court in Federal Deposit Ins. Corp. v Porco (147 AD2d 422, 423 [1989], affd 75 NY2d 840 [1990]), a case not cited by either party, which holds that “a creditor must have a lien or other interest in fraudulently transferred property of his debtor in order to maintain an action for damages for conspiracy to defraud him of his claim by such transfer” (see also James, 25 AD2d at 5 [Witmer, J., dissenting]). We further pointed out that “[i]n James v Powell, moreover, a judgment had already been entered against the debtor at the time of the fraudulent transfer” (Federal Deposit Ins. Corp., 147 AD2d at 423). Finally, it should be noted that in reversing James, the Court of Appeals remanded the case to Supreme Court for, inter alia, reconsideration of the sufficiency of the complaint (James, 19 NY2d at 259).
Adler v Fenton (24 How [65 US] 407, 411 [1860], supra) indicates that by 1825, when Moran v Dawes (1 Hopk Ch 365, 367 [1825], supra) was decided, the respective rights of debtors *136and their judgment creditors were governed by statute and could not be varied by a court in the exercise of its equitable powers. While Quinby indicates that the common-law action for unlawful interference with a judgment, relied upon by plaintiffs as a predicate for trial by jury, survived the enactment of these statutes, it is clear that in the absence of a lien against assets alleged to have been fraudulently transferred, the action was not available (see e.g. Yates v Joyce, 11 Johns 136 [1814]).
Without a lien against the assets held on the Pension Fund’s account, plaintiffs may not maintain an action for the alleged fraudulent transfer, whether denominated unlawful interference with a judgment, tortious interference with economic advantage, prima facie tort or fraud, all of which they invoke on appeal. Since the alleged fraudulent transfer does not support the asserted action at law, it does not afford grounds for a jury demand (see Murphy, 136 AD2d at 231-232).
Accordingly, the motion should be granted and plaintiffs’ jury demand struck.
Mazzarelli, Nardelli and Moskowitz, JJ., concur with Catterson, J.; Tom, J.P., dissents in a separate opinion.
Order, Supreme Court, New York County, entered May 7, 2008, affirmed, with costs.